UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1466


ANTHONY T. WATSON,

                Plaintiff – Appellant,

          v.

BANK OF AMERICA, N.A., as Successor by Merger to BAC Home
Loans Servicing L.P. formerly known as Countrywide Home
Loans Servicing, L.P.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-01335-PJM)


Submitted:   September 24, 2015           Decided:   October 23, 2015


Before SHEDD, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony T. Watson, Appellant Pro Se. Craig Robert          Haughton,
MCGUIREWOODS LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony    T.    Watson     appeals     the    district      court’s    order

dismissing his civil complaint for failure to state a claim.                       We

have     reviewed      the   record      and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Watson v. Bank of Am., No. 8:14-cv-01335-PJM (D. Md.,

Mar. 30, 2015).          We dispense with oral argument because the

facts    and   legal    contentions      are   adequately    presented        in   the

materials      before   this     court   and   argument     would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                          2